Title: To James Madison from the Right Reverend James Madison, 12 November 1794
From: Madison, James (Reverend)
To: Madison, James


My dear Sir,
Williamsburg Novr. 12h 1794
I cannot refrain sending you my sincere Congratulations, upon an Event, which promises you so much Happiness. It was my Intention to have paid you a short Visit, in September, upon my Return from the Mountains, but heard, when in your Neighbourhood, that you were from Home, & engaged in the Pursuit, which terminated so agreably to yourself, & I trust also, to the amiable Partner whom you have selected. Present her too, if you please, with my Congratulations & ardent Wishes for your mutual Happiness.
About two Years past, Mr. Jefferson proposed to me the Scheme of establishing an University for this State, in some central Position, Upon a liberal & extensive Plan. He observed, that he should probably be in the succeeding Assembly, & that his primary Object wd. be to procure such an Establishment. But, when at his House, in Sepr. last, the Subject was revived, he said, that he had adjured public Business of any Kind; & of Course, never expected to be again in the Virga. Legislature; but wd. most readily cooperate with others in digesting the Plan for an University, which he had still much at Heart. He observed, that you also had Thoughts of retiring from Congress, & might probably become a Member of our Legislature; that, in such a Case, the Plan wd. be as likely to succeed under your Patronage as his own. Two Questions then I shall take the Liberty to state, upon the Supposition, that you may retire from Congress.
Will you give your Aid in perfecting the Plan? Will you, when it is perfected, become it’s Patron & Advocate in the Virga Legislature?
I have mentioned the above, not only as an Object of great Importance to the Community in general, but also, because my own Movements may be affected by the opinion wh. you may entertain upon the Subject. I have Thought of retiring to some comfortable little Farm in a healthy Part of the Country.

Opinions here, are very various as to Mr. Jay’s Letter to the Bh. Ct. It seems to want not a little of that manly republican Firmness, which demands, but never petitions for Justice: it does not evince that dignified Sense of unprovoked Injuries, which the Magnanimous Monarch has heaped upon us, & for which his Justice will never compensate. There is, in short, nothing Jeffersonian in it. Our Friend Monro’s Speech shews a good republican Heart, but I wish it had been a little more luminous. With the most sincere Esteem, I am D Sir Yr. Friend
J Madison
